Citation Nr: 1450348	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  10-39 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C. § 1151 for back disability as due to participation in a VA compensated work therapy (CWT) program. 


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to January 1983. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  Although the RO also denied the issues of service connection for a bilateral foot disorder and for a back condition in that rating decision, the Veteran specifically limited his appeal to the present claim.   
In December 2012, the Board remanded the claim to obtain additionally identified medical evidence.  The evidence has been added to the claims file and the case has since returned to the Board for further appellate consideration.


FINDING OF FACT

The Veteran's lumbar spine strain resulted from an instance of fault on the part of VA.
 

CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for low back strain as due to participation in a CWT program are met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

To the extent any VCAA duties to notify and assist may be applicable, VA has no duty of notice or assistance in this case, since it is the law, and not the facts, which is dispositive of the case.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See also VAOPGCPREC 5-2004 (June 23, 2004), which stated that VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claim ineligible for the claimed benefit.

The Board finds that a VA examination and opinion are not required under the facts of this case.  When adjudicating a 38 U.S.C.A. § 1151 compensation claim and determining whether an examination is warranted, "the Board must analyze the evidence of record to determine whether it indicates that the disability or symptoms may be associated with the hospital care, medical or surgical treatment, or examination furnished the claimant under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in 38 U.S.C. § 1701(3)(A), or as part of an approved rehabilitation program under chapter 31 of title 38, or a program (known as a "compensated work therapy program") under 38 U.S.C. § 1718 ."  Trafter v. Shinseki, 26 Vet. App. 267, 280 (2013); 38 U.S.C. §§ 1151(a)(1), (a)(2), 5103A(d)(2)(B); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Compensation under 38 U.S.C. § 1151

Pursuant to 38 U.S.C. § 1151, veterans who are injured by VA care or medical treatment may be entitled to compensation.  Jackson v. Nicholson, 433 F.3d 822, 824 (Fed.Cir.2005).  Section 1151 provides that compensation shall be awarded for an additional disability or death "in the same manner as if such additional disability or death were service-connected" if the additional disability or death was not the result of the Veteran's willful misconduct and: (1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary ... and the proximate cause of the disability or death was- (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C. § 1151(a). 

To be entitled to VA benefits, any additional disability must not be merely coincidental with VA medical treatment, but must stem from some fault in the care that was provided, including "carelessness, negligence, lack of proper skill, error in judgment, or some other similar instance of fault."  38 U.S.C. § 1151(a) ; 38 C.F.R. § 3.361(d)(1) (2012); see Loving v. Nicholson, 19 Vet. App. 96, 100 (2005); see also Viegas v. Shinseki, 705 F.3d 1374, 1378 (Fed.Cir.2013) ("Congress intended to encompass not simply the actual care provided by VA medical personnel, but also treatment-related incidents that occur in the physical premises controlled and maintained by the VA"). 

The essential facts are not in dispute.  The record shows that the Veteran began his VA-approved transitional work experience in June 2009 at the Syracuse VA Medical Center (VAMC) in the Supply, Procurement and Distribution department, sterilizing medical equipment.  He was scheduled to work 8 hours a day; 40 hours per week, barring any scheduled medical or therapeutic appointments.  During the Veteran's enrollment in the program, on June 7, 2010, he jumped out of a service elevator which was stuck in between floors, and as a result, he sustained a low back strain.  He was out of work from June 8, 2010, until June 28, 2010, for a total of 14 work days.  He was successfully discharged from the VIP in November 2010.  See K.P.'s January 2013 letter.

According to VA clinical progress notes dated on June 7, 2010, the Veteran sought treatment for low back pain.  He reported that when the elevator dropped suddenly he felt an immediate pain in his low back and buttocks.  On examination, there was tenderness to the lumbar and sacral spine to palpation.  He had full range of motion with pain.  There was mild lumbar paraspinal pain to palpation.   X-rays of the lumbar spine were essentially normal.  Assessment was lumbar back strain.  

On June 11, 2010 the Veteran phoned K.P., the Coordinator of the VIP at the 
Syracuse VAMC, to report the June 7, 2010, incident.  He stated that when he was returning to the "SPD" area with another VIP worker using the service elevator, it  dropped one-and-a-half floors, and the emergency breaking system triggered and the elevator stopped.  He sat down on the floor of the elevator after feeling "tingly."  When the maintenance men arrived, they opened the elevator door.  Because the elevator was in between floors, he leaned on the shoulder of a maintenance man and jumped approximately four feet from the elevator to the floor, reportedly hurting his back.  See K.P.'s statement received in September 2012.  

Private treatment notes from Dr. P. dated in November 2010 show no complaints of back pain, arthritis, joint swelling, or joint stiffness, in pertinent part.  A diagnosis pertinent to the low back is not shown.

The Veteran indicated that when the elevator dropped and stopped abruptly, he felt pain in his low back.  Therefore, in the course of enrollment in the VA transitional work program, the Veteran injured his low back because VA failed to keep its elevator occupants safe when it malfunctioned.  See Viegas v. Shinseki, 705 F.3d 1374, 1378 (Fed.Cir.2013) ("Congress intended to encompass not simply the actual care provided by VA medical personnel, but also treatment-related incidents that occur in the physical premises controlled and maintained by the VA").  Thus, the proximate cause of the Veteran's low back injury was an instance of fault on the part of the VA. 38 U.S.C. § 1151.  

The Board further finds that the Veteran's lumbar spine injury was not a remote consequence of the program provided by VA.  Indeed, the record shows that he was returning to the Supply, Procurement, and Distribution Department at the Syracuse VAMC when the elevator malfunction occurred.

Accordingly, the Board finds that the evidence of record is sufficient to establish entitlement to compensation under 38 U.S.C. § 1151 for a low back disability, diagnosed lumbar spine strain.  The claim will therefore be granted.

ORDER

The appeal is granted.


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


